Peterson, Justice
(dissenting).
The same fact and legal issues are presented in this as in the Kalscheuer case, 207 Minn. 437, 292 N. W. 96. The only difference Avhich I can see is that the services were of a different kind. The evidence presented a fact issue and sustains the verdict. Decision here is in my judgment controlled by the views which I expressed in my dissent in the Kalscheuer case. Hence I think that there should be an affirmance here also.
Mr. Chief Justice Gallagher, being engaged on the pardon board when this case was argued, took no part in the consideration or decision of the case.